Exhibit 10.1

 





FIRST AMENDMENT

TO THE

ALLIQUA BIOMEDICAL, INC. 2014 LONG-TERM INCENTIVE PLAN

 

 

This FIRST AMENDMENT TO THE ALLIQUA BIOMEDICAL, INC. 2014 LONG-TERM INCENTIVE
PLAN (this “Amendment”), effective as of February 26, 2015, is made and entered
into by Alliqua BioMedical, Inc., a Delaware corporation (the “Company”). Terms
used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Alliqua
BioMedical, Inc. 2014 Long-Term Incentive Plan (the “Plan”).

 

RECITALS

 

WHEREAS, Article 9 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time;

 

WHEREAS, the Board desires to amend the Plan to increase the aggregate number of
shares of Common Stock that may be issued under the Plan as set forth in Article
5 of the Plan by an additional three million five hundred thousand (3,500,000)
shares of Common Stock; and

 

WHEREAS, the Board intends to submit this Amendment to the Company’s
stockholders for approval.

 

NOW, THEREFORE, in accordance with Article 9 of the Plan, the Company hereby
amends the Plan as follows:

 

1. Section 5.1 of the Plan is hereby amended by deleting said section in its
entirety and substituting in lieu thereof the following new Section 5.1:

 

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
11 and 12, the maximum number of shares of Common Stock that may be delivered
pursuant to Awards granted under the Plan is five million five hundred thousand
(5,500,000) shares, of which one hundred percent (100%) may be delivered
pursuant to Incentive Stock Options. Subject to adjustment pursuant to Articles
11 and 12, the maximum number of shares of Common Stock with respect to which
Stock Options or SARs may be granted to an Executive Officer during any calendar
year is one hundred fifteen thousand (115,000) shares of Common Stock. Shares to
be issued may be made available from authorized but unissued Common Stock,
Common Stock held by the Company in its treasury, or Common Stock purchased by
the Company on the open market or otherwise. During the term of this Plan, the
Company will at all times reserve and keep available the number of shares of
Common Stock that shall be sufficient to satisfy the requirements of this Plan.

 

2. This Amendment shall be effective on the date first set forth above.  In the
event stockholder approval of this Amendment is not obtained within twelve (12)
months of the date the Board approved this Amendment, the additional shares
added to the Plan pursuant to this Amendment shall not be available for grant as
Incentive Stock Options.

 



3. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.



 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

 



  ALLIQUA BIOMEDICAL, INC.                     By: /s/ Brian Posner     Name:
Brian Posner     Title: Chief Financial Officer                  



 

 

 

